17 N.Y.3d 850 (2011)
2011 NY Slip Op 84111
954 N.E.2d 1171
930 N.Y.S.2d 545
In the Matter of the Foreclosure of Tax Liens by COUNTY OF SCHUYLER.
COUNTY OF SCHUYLER, Respondent;
EDWARD SOLOMON JR., Respondent, and
SOLOMON FINANCIAL CENTER, INC., Appellant.
MARGARET E. STARBUCK, as County Treasurer of the County of Schuyler, et al., Respondents.
Motion No: 2011-632.
Court of Appeals of New York.
Submitted June 6, 2011.
Decided September 20, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.